Name: Council Regulation (EEC) No 666/76 of 25 March 1976 concluding the agreement extending the provisions governing the first stage of the agreement establishing an association between the European Economic Community and Malta
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 76 Official Journal of the European Communities No L 81 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 666/76 of 25 March 1976 concluding the Agreement extending the provisions governing the first stage of the Agreement establishing an association between the European Economic Community and Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parlia ­ ment, Whereas the provisions governing the first stage of the Agreement establishing an association between the European Economic Community and Malta (*), signed at Valletta on 5 December 1970, expire on 31 March 1976 ; Whereas the Agreement in question provides for the opening of negotiations with a view to defining the content of the second stage ; Whereas, pending the adoption and entry into force of the provisions governing the second stage, an agree ­ ment should be concluded extending the provisions governing the first stage of the said Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Agreement extending the provisions governing the first stage of the Agreement establishing an associ ­ ation between the European Economic Community and Malta is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council shall give the notifica ­ tion referred to in Article 2 of the Agreement on behalf of the Community (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1976. For the Council The President M. MART (2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities.O ) OJ No L 61 , 14 . 3 . 1971 , p. 3 .